 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSafety Line, Inc. aind International Association ofMachinists and Aerospace Workers, AFL-CIO,District Lodge No. 115. Case 32-CA-1745July 7, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENEII.OOn February 7, 1980, Administrative Law JudgeJerrold H. Shapiro issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and the Re-spondent filed a brief in answer thereto.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Safety Line,Inc., Oakland, California, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the said recommended Order.DECISIONSTATEMENT OF THE CASEJERROLD H. SHAPIRO, Administrative Law Judge: Thehearing in this case was held November 14, 1979, and isbased upon unfair labor practice charges filed April 26,1979, as amended May 30, 1979, by the International As-sociation of Machinists and Aerospace Workers, AFL-CIO, District Lodge No. 115, herein called the Union,and a complaint issued June 20, 1979, as amended No-vember 7, 1979, on behalf of the General Counsel of theNational Labor Relations Board, herein called the Board,by the Regional Director of the Board, Region 32, alleg-ing that Safety Line, Inc., herein called Respondent, hasengaged in unfair labor practices within the meaning ofSection 8(a)(1) and (3) of the National Labor RelationsAct, as amended, herein called the Act, by dischargingemployee Joseph Fegard because of his union activities,threatening to discharge Fegard for engaging in unionactivities, interrogating employees about their union sym-pathies and activities, threatening employees with unspe-cified reprisals if they supported the Union, warning anemployee that there would be no benefit for the employ-ees to join the Union, and creating the impression that an250 NLRB No. 75employee's union activities were being kept under sur-veillance. Respondent filed an answer denying the com-mission of the alleged unfair labor practices.Upon the entire record, from my observation of thedemeanor of the witnesses, and having considered thepost-hearing briefs,2I make the following:FNI)INIINS o0 FACII. H Al I EGE(il) UNFAIR I ABOR PRAC ICE SA. BackgroundRespondent manufactures hot line tools, the kind usedby companies that install, replace, or maintain electricalequipment. It employs from 8 to 12 production employ-ees.In April 1979,3 on April II, the Union commenced acampaign to organize Respondent's production employ-ees. It held an organizational meeting on this date afterwork at a restaurant. This meeting was attended by all ofthe production employees. On April 18 another similarmeeting was held after work attended by all of the Com-pany's production employees. On April 26 the Unionfiled a petition with the Board asking that the Boardconduct an election for union representation in a unit ofRespondent's production employees. On June 7, 1979,such an election was conducted. The record does notreveal the results of the election.The leading union adherent among the employees wasFred Knapp. The alleged discriminatee, Joseph Fegard,with the Company's other production employees, attend-ed the April II and 18 organizational meetings. Fegard,unlike some of the other employees, did not sign a unioncard. In addition to attending the union meetings, Fegardspoke about the Union to Knapp and an employee whosefirst name was "Curt." Shortly after the April II organi-zational meeting Fegard spoke to Curt in the plantduring working hours and learned he was consideringsupporting the Union. Fegard went to Knapp, theUnion's organizer in the plant, and got an authorizationcard which he successfully solicited Curt to sign. Thereis no direct or circumstantial evidence that managementknew Fegard attended the union meetings or that he so-licited an employee to sign a union card. However, therecord reveals that Robert Diass, the chairman of Re-spondent's board of directors, who played a major rolein the decision to discharge Fegard, believed that all ofthe Company's production employees, including Fegard,were union adherents.Respondent stipulated that the Union is a labor organization %withinthe meaning of Sec 2(5) of the Act Also. Respondent inl its answeradmits that it meets the National Labor Relations Hoard's applicable dis-cretionary jurisdictional standard arnd is all employer engaged i cornm-merce within the meanilnig of Sec 2(6) and (7) (of the AclI In agreemenl with the General Counsel, "Motiiri To Strike" I ha'enot relied upoit pp 18 and 19 of Reespondenlt ' brief ien sofar as the state-menis therein are wilhoul support in Ihe record:' All dates hereil, unless olhersr ie specified. refer Il 197945X SAF\FTY lI.NE. INC'B. The Conduct Direced .lgaiinst Fred Knapp1. The evidenceThe General Counsel contends, as alleged in the com-plaint, that on April 18 Respondent, through the chair-man of its board of directors, Robert Diass, violated Sec-tion 8(a)(1) of the Act by interrogating employee FredKnapp about his union activities and by giving Knappthe impression that the employees' union activities wereunder surveillance and further violated Section 8(a)(1) onApril 19 by giving Knapp the impression that it wouldbe futile for the employees to support the Union.It is undisputed that on April 18 and 19 Diass spoke toKnapp about the Union. Diass and Knapp testified aboutthese conversations. Their description of Diass' remarksconflict in certain significant respects. I have resolvedthis conflict in favor of Diass because he impressed meas the more credible witness. A description of Diass'conversations with Knapp follows.On April 18 Diass spoke to Knapp about the Union atKnapp's work station on two separate occasions. Diassinitiated these conversations. No one else was present.During the first conversation Diass remarked, "1 under-stand that you are trying to organize the plant," andasked "why Knapp wanted a union." Knapp indicated hewas in favor of union representation and explained thathis reason for supporting the Union was the difficulty hehad in speaking to Diass about his work problems, thatbefore speaking to Diass he had to go through Diass'subordinates. Diass answered that his office was alwaysopen and that Knapp had not said anything which, inDiass' opinion, indicated "there would be any real bene-fit to the employees or the Company through having aunion." During the second conversation Diass stated toKnapp, "I hear there is going to be a meeting at theUnion Hall," and asked whether Knapp intended toattend the union meeting and whether Knapp objected toDiass attending the meeting. Knapp stated Diass waswelcome to attend the meeting but might get somethingthrown at him. In order to assist Diass in getting to themeeting, Knapp handed him a piece of paper which indi-cated the date, time, and location of the meeting sched-uled for that evening.4Diass handed the paper back toKnapp and stated, "No thanks, I was not seriously plan-ning to attend the meeting." Diass informed Knapp thathe intended to meet with the employees, at which timehe would discuss the Union.On April 19 Diass again spoke to Knapp at his workstation at which time Diass told Knapp that Diass "didnot see any benefit to the employees or the company forhaving a union in the shop," that the employees andmanagement ought to be able to solve their problemsthemselves inasmuch as Diass' office was always open.Diass stated he intended to hold shop meetings with theemployees, at which time he would present his viewsabout union representation.I This paper, announcing the union meeting, hid been lying onKnapp's workbench Diass. preiousl) that day, had come across ne eofthese announcements in the shopp He had read it and. prior to speaking toKnapp. had noticed an identical announcementl on Kapp's sorkhbellch Ireject Knapp's testimony that there Aere no wsritten anniouncementls ofthe April 18 union meeting2. ConclusionsAs described supra, a high level management official,Robert Diass, the chairman of Respondent's board of di-rectors. asked employee Knapp "why [Knapp] wanted aunion" and whether Knapp intended to attend a unionorganizational meeting scheduled for that evening. Thesequestions were not asked for a permissible purpose andwere not accompanied by an assurance against reprisal.Nor was the interrogation an isolated act, as Diass, asfound infra, during the same time period questioned twoother employees about their union activities.' It is forthese reasons that I conclude that, by interrogating em-ployee Knapp about the basis for his support of theUnion and whether he intended to attend a union organi-zational meeting, Diass engaged in the kind of conductwhich reasonably tends to have a coercive effect andthus intruded into the employee's Section 7 rights. Itherefore find that by engaging in this conduct Respond-ent violated Section 8(a)(1) of the Act. See Fred JonesManufacturing Company, 239 NLRB 465 (1978); CBSRecords Division of CBS, Inc., 223 NLRB 709 (1976). Thefact that Knapp had openly declared his prounion senti-ments is no defense to what would otherwise constituteimpermissible interrogation. See ITT Automotive Electri-cal Products Division, 231 NLRB 878 (1977). Likewise.the fact that Diass testified he questioned Knapp aboutthe union meeting in a "joking way," or that the ques-tioning did not seem to dissuade Knapp from supportingthe Union, is no defense.6See Hanes Hosiery, Inc., 219NLRB 338 (1975), where the Board stated:We long have recognized that the test of interfer-ence, restraint, and coercion under Section 8(a)( )of the Act does not turn on Respondent's motive.courtesy, or gentleness, or on whether the coercionsucceeded or failed. The test is whether Respondenthas engaged in conduct which reasonably tends tointerfere with the free exercise of employee rightsunder the Act.In other words, "It is the fact. and not the manner, ofinterrogation which interferes with or coerces the em-ployees in the exercise of their rights." Hanes Hosiery.Inc., supra at fn. 2, cf. 4. P. Green Fire Brick Co. v.N.L.R.B., 326 F.2d 910, 914 (8th Cir. 1964). ("Executiveswho threaten in jest run the risk that those subject totheir power might take them in earnest and consider theremarks to be coercive.")I do not agree, however, with the General Counsel'sfurther contention that Diass' remarks to Knapp, "I un-derstand you are trying to organize the plant," and "Ihear there is going to be a meeting at the Union Hall,"were reasonably calculated to give the impression thatthe employees' union activities had been placed undersurveillance by Respondent.7Knapp's union activities"As noted supra. Respondent employed approximalely I0 *r 12 pro-ductlioll employees: thus, Dias interrogated a substantial number of theemployees about their union acltities" There is no ecidence that Knapp considered Diass' interrogation as ijokeThe Board has staled. "In determiting whether ai responldent createdan impression of surveillance. the test applied h) the BoRard is .hether( ,,ool l, d459 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere overt and well known throughout Respondent'ssmall plant8and the union meeting had been advertisedby written announcements distributed among the em-ployees one of which was lying openly on Knapp'sworkbench. In other words, Diass' statements to Knappthat "I understand you are trying to organize the plant"and "I hear there is going to be a [Union] meeting" werestatements of what Diass and Knapp knew to becommon knowledge in the plant. Under the circum-stances Diass' statements, without more, did not suggestthat Respondent was spying on the employees' union ac-tivities. I find that Diass' statements, under the circum-stances, were not reasonably designed to give the impres-sion that Respondent was engaging in the surveillance ofthe employees' union activities. Therefore, I shall recom-mend that paragraph 6(e) of the amended complaint bedismissed.Likewise, I reject the General Counsel's contentionthat Diass' statement to Knapp on April 19 that Diass"did not see any benefit to the employees ... for havinga union in the shop," violates Section 8(a)(l) of the Actbecause it suggested to Knapp the futility of selecting theUnion as the employees' collective-bargaining representa-tive. As described supra, Diass remarked to Knapp thathe "did not see any benefit to the employees or theCompany for having a union in the shop" because, asDiass explained to Knapp, the employees and manage-ment ought to be able to solve their problems without aunion, as Diass' office was always open. There is not theremotest suggestion in this statement, express or implied,that if the employees selected the Union as their collec-tive-bargaining representative that Respondent wouldengage in a course of conduct to insure the futility ofcollective bargaining. Nor does the context in whichDiass expressed the statement in question warrant theconclusion that Knapp would have reasonably inferredthat it would be futile for the employees to select theUnion as their collective-bargaining representative. It isfor these reasons that I shall recommend the dismissal ofparagraph 6(b) of the complaint.C. The Conduct Directed Against Employees Lopezand RiveraI. The evidenceEmployee Herberto Lopez testified that on April 12,the day after the April II union meeting, that RobertDiass, the chairman of Respondent's board of directors,visited Lopez' work station and asked him about theunion meeting. Specifically, Lopez testified that Diassstated: "I hear that you went to a union meeting yester-day." This shocked Lopez because he did not thinkDiass had known that Lopez had attended the unionmeeting. Lopez answered: "Yes, I went to see what the[union business representative] had to say." Diass warnedLopez, "If the Union comes in you know there are goingto be a lot of changes around here." Lopez reiterated, "Iemployees would reasonably assume from the statement in question thattheir union activities had been placed under surveillance" South ShoreHospital. 229 NLRB 363 (1977)" Several employees had informed Diass about Knapp's union activi-ties.just went to see what the [union business representative]had to say." Diass stated, "I am doing the best I can inwages and benefits ...and I cannot do any better thanI am doing now." Once again Lopez told Diass he hadgone to the union meeting merely to see what the unionbusiness representative had to say and assured Diass thathe had not made up his mind to support the Union. Atthis point Diass left Lopez and went to the next workstation where employee Delfin Peter Rivera was work-ing.9Employee Rivera testified that on April 12 Diass vis-ited his work station and in the presence of employeeJoseph Fegard, who was working at the next work sta-tion, asked Rivera about the union meeting. Specifically,Rivera testified that "Bob Diass asked me how the meet-ing was." Rivera expressed his surprise that Diass knewhe had attended the union meeting and indicated thatcertain employees whom he called "backstabbers" musthave given Diass that information.Diass testified he spoke with Lopez at Lopez' workstation on several occasions and may or may not havetalked with him about the Union. He further testifiedthat he spoke to Rivera at his work station about theUnion but he has no independent recollection of theirconversation. When asked whether in talking with Lopezand Rivera he mentioned the union meetings, Diass didnot deny that he brought up this subject but answered,"I tried to the best of my ability, to have them bring itup." Finally, Robert Diass, in effect, testified that hecould not have spoken to either Rivera or Lopez aboutthe Union on April 12 because he had no knowledge ofthe Union's organizational campaign until April 17, whenRespondent's vice president in charge of production,Jack Meinbress, and its president, Carl Diass, phonedhim in Los Angeles, California, and advised him of theUnion's campaign. Neither Meinbress nor Carl Diass cor-roborated this testimony and earlier in his testimonyRobert Diass inconsistently testified that he had heardthe week prior to April 18 that employee Knapp was at-tempting to organize the employees on behalf of theUnion. Diass, in testifying about his conversations withRivera and Lopez, did not impress me as a credible wit-ness, whereas Rivera and Lopez impressed me as beingsincere and reliable witnesses. I therefore have creditedtheir testimony.2. ConclusionsAs described supra, a high-level management official,Robert Diass, the chairman of Respondent's board of di-rectors, interrogated employees Rivera and Lopez onApril 12 about their attendance at an April II union or-ganizational meeting. Diass asked Rivera "how the meet-ing was" and commented to Lopez, "I hear that youwent to a union meeting yesterday." Both Lopez andRivera expressed surprise and displeasure over the factthat Diass knew they had attended the union meeting." Lopez testified he attempted to eavesdrop on Diass' conversationwith Rivera arid, although nolt entirely successful, he did overhear Diassask Rivera. "So you went to the Union meeting too)." or words to thateffect460 SAFEt'TY I.INt. INCThe interrogation " was not conducted for a permissiblepurpose and Wils not accompanied by an assuranceagainst reprisal. To the contrary, in Lopez' case, Diassthreatened the employees with unspecified reprisals ifthey supported the Union. Thus, when Lopez acknowl-edged he had in fact attended the union organizationalmeeting. Diass warned him, "If the Union comes in youknow there are going to be a lot of changes aroundhere." Viewed in context, I am persuaded that Lopezwould reasonably construe Diass' warning as a threat ofeconomic reprisal if the employees supported the Union.See Mon River Towing. Inc. v. N.L.R.B., 421 F. 2d 1, 9(3d Cir. 1969), where the court noted, "[L]anguage mayimply a threat as well as constitute a threat directly," andsince the unspecified "economic dependence of employ-ees on their employer may cause them to be peculiarlysensitive to nuances in language which would be lost ona neutral observer, the possibility that a statement con-tains an implied threat must be judged from the employ-ee's point of view." See also N.L.R.B. v. Gi.sel PackingCo., Inc., 395 U.S. 575, 617, 619 (1969), wherein the Su-preme Court held that the Board, in interpreting theimpact on employees of employer statements, has a"duty to focus on the question: What did the speakerintend and the listener understand ...in the context of[the employers's] labor relations setting," taking "into ac-count the economic dependence of the employees ontheir employers, and the necessary tendency of theformer, because of that relationship, to pick up intendedimplications of the latter that might be more readily dis-missed by a more disinterested ear."Based upon the foregoing, I find that Respondent vio-lated Section 8(a)(1) of the Act by Diass' interrogation ofemployees Rivera and Lopez and further violated Sec-tion 8(a)(1) when Diass, in speaking to Lopez, threatenedemployees with unspecified economic reprisals if theysupported the Union.D. The Conduct Directed Against Joseph FegardThe General Counsel contends, as alleged in the com-plaint, that Respondent violated Section 8(a)(l) of theAct when Robert Diass, the chairman of its board of di-rectors, on or about April 15 threatened to discharge em-ployee Joseph Fegard because of his union activities.Employees Fegard and Knapp testified for the GeneralCounsel and Diass testified for Respondent in connectionwith this allegation.Knapp testified that on April 19 Fegard came towhere Knapp was working and was in the middle ofsaying something to Knapp when Diass interrupted theirconversation. According to Knapp, Diass said one ortwo words to Fegard, which Knapp did not specify, andthen "stabbed" his finger at Fegard declaring, "You will"' I realize that Dias%. il speaking to ILipce. did inot phrasC his renl;rkahoult lope/ attendaince at Ihe union mccting ihm the foirm ofr a questionNonethelss. it is plain that Dias%' statcementl ,ls rcaonabhly calculated Iielicit a resplonse from I. ope which would reveal his ullion s mpathies oractivities In fuelt. t ope, as described uprau in respone toi [)lass' remark.felt compelled to assure DIiass hal he had ilnot decided to suppirt IheUnion but had attcnded Ihe uniitii mcciC llg in l Ioi listet l It v hilt Iheunion husinvss representative had Io saybe the first one fired," and abruptly turned and left thearea.Fegard testified that on approximately April 16 or 17he was in the welding department, where Knapp works,on his way to Knapp's work station whenl Diass stoppedhim and asked, "Are you one of the organizers behindthis?" Fegard said nothing. Then. as Fegard was walkingaway. Diass, according to Fegard's testimony. told him"You arc going to be the first one to go."Diass denies he spoke to Fegard in the presence ofKnapp during the time material to this case. Diass alsospecifically denies ever warning Fegard that Fegardwould be the first one terminatedDiass impressed me as a more credible witness thaneither Fegard or Knapp, accordingly. I reject their testi-mony. It is for this reason that I shall recommend thedismissal of paragraph 6(d) of the complaint.E. 7he Dischurgc oJ'Jocsph I-'gaurdI. The evidence TFegard worked for Respondent for approximately 6years. His productivity was excellent and managementregarded him as a very valuable employee. During hisfirst 3-1/4 years of employment, until December 1976, heworked full time. Then he shifted to part-time employ-ment so he could attend school. When Fegard asked Re-spondent's vice president in charge of production. JackMeinbress, to work part time so he could attend school,Meinbress indicated that the Company did not want toemploy part-time workers but, since business was slowand since Fegard was a good worker, Meinbress wouldtalk to Respondent's president, Carl Diass, about Fe-gard's request. Meinbress consulted with Carl Diass andthey decided to grant Fegard's request to convert from afull-time to a part-time employee. Thereafter, for the re-mainder of his employment with Respondent, Fegardworked approximately 20 hours a week even though heonly attended school for 2 weeks. Fegard did not informany representative of Respondent that he was no longerattending school; rather, he allowed Respondent to be-lieve that he was still attending school. After having quit' Ihe charniranl of Respondent' hboard f direclors. Rohert [)lss. Ihtvice preslilde in chahrge of Resp icdenlll's production. Jack Mcilhress, andthe alleged discriminlllc. cemployee Joseph Fegard, leslitfiel Ihoul thecircumitancllt surrouildilng Fegard's lernmllilllon the descTripll on of Ihes'ecircumslances. w hich is set forth ill this sectiOln. is hasled upon I he Ics ll-mony of Diass iand Mcinhrcss. who impressed nmc ia credible .itnlssecsIn his mininer and demeanor. Fegard did I ol seem ito he ;I reliable "il-nes% In addition. Fegard',s lesimlony concernilng whether [)iass lid/orMeinhres. prior to April 20. spoke to hini ahoul working full imne ischaractlrie/d hy sgnilificalt inconlisltilcles At %alrous ilnlcs I 'gard I1tst-fled Ihal nelither Diass nor Meinhbress. prior lo April 2(1. evser sked himlo work full lime anld that, 'heii he asked for a pay ralse. he subhlccl ofhis working full tine w;',s no( raised hby cither l)ials or Meilbress Ito.-ever. ll other tlimes. Fegard nlconlistlielly leslified Ihal Diass illd Mcin-hres,. prior lo April 20. spoke to him ahoul workiln full linle ;ild hliit indiscutssing his rqullesl for i play r;llsc. D)ilss lnd Mcillhress c diioi ledIhe pay rs.e upon hlls wvrking full time Also. the record revcall IhatFegaird. in Ihe al'fida. ivx lllch he luhnmlllcd tI Ihh Iti;oard during tli 1i-%esiigation of' the charge i1l Ihls cils. I'AlIel st 1tel ithalt in Mairchi. .lieuhe ilsked for a pas ri lse. F egalrd ;ikcd Respoldltl It rctilssign hll tofull-time emphloymenl Ahlslii iii1 cxpltilailli for ilclopordiiig Ihis illtrutlh ill hris uffidis ; 1 I caill oiy presuni li t It .;ii s a done delihberautely ilan Iefforl o help his case461hl 4t2 1)1 (.l'OICIIONS~ 0I NAt I ONAL ILABOR RIA I JOI NS BO(ARD)school. Fegard appaireltly used his forimer school hourst)o work for other employers.Fegard was the only parl-time employee whom Re-spondeni employed. Respondent normally did notemploy part-rime workers because, as the undenied anduncontradicted testimony of Robert I)iass and JackMeinbress establishes, the employment of part-limeworkers in a small operation such as Respondent's causesproduction arid scheduling problems. Thus, it is not sur-prising that long before the commencement of theUnion's organizational campaign management, on severaloccasions, tried to persuade Fcgard to resume workingon a full-time basis.During 1978, when Meinbress, the vice president incharge of production, Meinbress, discovered that pro-duction was not keeping pace with customers' orders, heasked F:egard on several occasions to resume working ona full-time basis. Fegard stated that he wanted to contin-ue working part time. Meinbress, who believed thatFegard was still attending school, did not insist tihatFegard work full time.In February 1979, Respondent fell behind in its pro-duction and was receiving complaints from customersbecause of this, so, management tried again to persuadeFegard to resume working full time. Specifically, RobertDiass, the chairman of Respondent's board of directors,asked Fegard to work full time instead of only part time.Fegard refused. Diass, who believed that Fegard wasstill attending school, (lid not insist that Fegard work fulltime.Later during February Fegard asked Meinbress for a$2-an-hour pay raise. Meinbress stated he would have toconsult with the other members of management aboutFegard's request, but indicated he would favorably con-sider raising Fegard's pay if Fegard would work fulltime. Meinbress explained to Fegard that the Companyneeded his services full time and, to illustrate this point,showed Fegard a stack of unfilled production orders.Thereafter, in late February, Meinbress informed Fegardthat the Company was prepared to grant him a $1-an-hour pay raise effective April 1 if Fegard, on March 1,started working full time. Fegard stated he would con-sider the matter.On March I, Fegard did not change his status frompart-time to full-time employment. Robert Diass, whohad been infoirmed by Meinbress about the offer of a $1raise in pay to Fegard if he commenced working fulltime, spoke to Fegard early in March about this offer.Diass told Fegard that the Company needed him towork full time and could not "keep going" with himonly working part time. Fegard took the position thatthe $1-an-hour pay raise offered by Meinbress was aninsult.During this period of time Fegard, who was workingfor another employer, injured himself while working forthis employer and as a result was absent from work forRespondent from March 15 through April 4. This com-pounded the Company's production problems and theresult was that there were more customers' complaintsthan usual because of the Company's failure to deliverorders as scheduled. In order to try to alleviate this con-ditiion Rcspoxidetl, on March 17 aind 26, hlired two addi-tional full-tinme production workers.When Fegard returned to work oni April 5 Respondentlearned for the first time that Fcgard was not going toschool but instead xwas working for another employerauid that it was ain injury incurred while working for thisother employer which had caused his recent absence.Robert Diass was upset about this allnd told Meinbressthat he thought the fact that Fegard, unkntrowni to theCompany, had been working for another employer in-stead of going lo school "stunk" anid stated he ,vas un-happy about the fact that they had no production fromFcgard for almost 2 weeks due to the accident hec hadsuffered while working for this other employer. He indi-cated to Mcinbress hie wanted( to terminate Fegard andreplace him with a full-time employee. Meinhress tookthe position that he did iot want to abruptly fire Fegardinasmuch as he believed that :e:gard would eventuallyagree to work full lime. i2 [)iass did not press the matter.O()n or about April 7 Meinbress asked Fegard tochange from part-time to full-lime employment. Fegardeither refused to do this or indicated he would considerthe matter. Thereafter, during April, Respondent re-ceived more complaints than eve" before in its historyfrom customers about late deliveries, so, on April IXRobert Diass, the chairman of Respondent's hoard of di-rectors, and Carl Diass, Respondent's president, informedthe vice president in charge of production. Jack Mein-bress, that he would have to increase production becausecustomers were complaining about late deliveries. Mein-bress stated he had hired additional employees but theywere inexperienced and the only thing he could do to al-leviate the problem was to have Fegard work full time.Meinbress, in this regard, stated he was not able to oper-ate any longer with Fegard working only part time andthat the matter would have to be resolved. Robert Diassstated that if Fegard did nriot agree to work full time hewould be discharged and that Diass would notifyFegardLater, during April 18. Robert Diass spoke withFegard at his work station. Diass stated that the Compa-ny could not continue to operate with Fegard workingpart time and would pay Fegard $1 an hour more if heworked full time. Diass instructed Fegard that he haduntil the next day to decide whether to work full time orterminate his employment. Fegard stated he would thinkabout it. Also during this conversation, in an effort topersuade Fegard to work full lime. Diass told him that,unless he worked full time, he would not be eligible tovote for union representation. Fegard disagreed, statingthat, as a regularly scheduled part-time worker, he hadthe right to vote for union representation.O()n April 18, after speaking to Fegard. Diass notifiedMeinbress that he had told Fegard lo come to work full'1 Mlillnhrs, lle dll i,. Ii l Illa rtlr lllln }1e did nor- dlichlar gl Ic lgard o01Apr i l 5 tl1 } n Ic;lrtll td I igalrl hid hl i l .III intigIIIgi g illilcid orI g(iliigI sch.itol Xs as hiltl Mcinihrc,, "\;is hoipinig thll t l:cg.iadl .111.uld (oI11c 1full LmI1ic It cglard] hidd hccti il lci for h rs , i anti ., p lit iofIlll.1 IlallllnlIg 11 1 n11 ill d hi W.lI d A. iiUilh lC Cllplo> C iat uI1 I1i Li d 1 ) I ;IJl11lIo hrilh hinl ;Isitl"4h2 SA 1: l Y I INF. IN(time and nlUlst noltify manlagecmenllt of his dccis1onl hb thenext day()n April I)' and 2() Fegard worked only part time anddid not indicate to Respondent that he had accepted itsoffer of full-time work at all increase in pay. So, onFriday, April 20, the end of the workweek, Meinbress, atthe end of the workday, asked Fegard whether he in-tended to work full time Fegard answered no and statedthat he wanted to remain as a part-lime employee. Mein-bress advised him that he was discharged.Following Fegard's termination. Respondent, in aneffort to meet the delivery dates for its customers'orders, hired two full-time production workers, one onApril 23 and another on April 25.2. ConclusionsAs described supra, Respondent discharged employeeFegard because he refused to work full time. The Gener-al Counsel contends that this reason is merely a pretextand that the real reason for the discharge was Fegard'sunion activities. I disagree. The record establishes thatdue to production and scheduling difficulties which arecaused by employing part-time employees in its small op-eration, Respondent does not employ part-time workers.However, as an acommodation to Fegard's schooling,Respondent had allowed him to work part time for over2 years. During this period Respondent, on several occa-sions, asked Fegard to convert back to full-time employ-ment, even offering him a substantial pay raise to workfull time. Fegard refused and Respondent, which wasunder the impression that Fegard's part-time status wasnecessitated by his school attendance, did not insist thatFegard work full time. Then, on April 5, Respondentlearned for the first time that Fegard was not attendingschool but instead was working for another employerduring those hours he was not working for Respondent.Upon the receipt of this information Robert Diass, thechairman of Respondent's board of directors, understand-ably felt that Fegard had deceived the Company. Diasswanted to discharge Fegard immediately and replacehim with a full-time employee. The Company's vicepresident in charge of production, Jack Meinbress, per-suaded Diass that Fegard should not be discharged im-mediately because Meinbress regarded Fegard as a valua-ble employee whom the Company had spent a lot oftime training and who, Meinbress thought, would even-tually agree to work full time. This was Fegard's em-ployment situation immediately prior to the Union's or-ganizational campaign. Not only did the Union thereaftercommence its organizational campaign but Respondentalso received more complaints than ever before in its his-tory from customers about the nondelivery or late deliv-ery of orders. In addition, during this period Fegard didnot change his attitude toward working full time. Onceagain Fegard refused Respondent's offer of a substantialpay raise to work full time. It was only after this that hewas threatened with discharge and discharged. Underthese circumstances, although the timing of the dischargemakes it suspect. I am not persuaded that the record es-tablishes by a preponderance of the evidence that Fe-gard's discharge was motivated in whole or in part byunion considerations. 1:i I therefore shall recommend thatthe allegations of the complaint pertaining to Fegard'sdischarge be dismissedUpon the basis of the foregoing findings of facts. con-clusions of law,, and the entire record, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER 4The Respondent. Safety Line, Inc., Oakland. Califor-nia, its officers, agents. successors, and assigns, shall:1. Cease and desist from:(a) Interrogating employees about their union member-ship, sympathies, or activities.(b) Threatening employees with economic reprisals ifthey join or give their support to a union(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed them by Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Post at its place of business located in Oakland,California, copies of the attached notice marked "Appen-dix."isCopies of said notice, on forms provided by theRegional Director for Region 32. after being duly signedby Respondent's representatives, shall be posted immedi-ately upon receipt thereof, and be maintained by Re-spondent for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to employ-ees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b) Notify the Regional Director for Region 32, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHIER ORI)I RED that the complaint be dis-missed insofar as it alleges violations of the Act not spe-cifically found herein.'' recognize Ihal it is not necessary for a respondenl-employer lo dis-charge all of its union adherents il support a finding of an unlasv ful dis-charge However. I cannot help but note that Respondent is not allegedto have unlawfully terminated or discriminated against any of its otherproduction employees, all of whom Respondenl believed ,were union ad-herentl. This includes employee Knapp. who Respondent kne'. ',as theleading union adherent among the employees I also note in connectionwith Respondenl's treatment or Knapp and the other employees whhom itbelieved were union adherents Ihat there is no evidence that Respondentregarded Fegard as more actise in his support of the Union than any ofthe other union adherents whom it did nol discriminate against4 In 1 the event no exceptions are filed as provided by Sec 1(12 46 (ofthe Rules and Regulations of the National Labor Relations Board, Ihefindings, conclusions. and recommended Order herein shall, a, pro'sidedin Sec 102()48 of he Rules and Regulation,. he adopted h) the Board andbecome its findings. coincluiois. and Order iliad ill ohlaecti's theretoishall he deemed v.vaiicd for ill purposes'; I1 the c.enli thatl Ihit Order is enforced hb al Judgmnct iof a UnitedState's Coiurl of App`als, tihe iords iII the notice reading l"P',tcd hbyOrde rof Ihc Naliolal Llhbor Rclatin,is Board" shall read "'Po,ted Puru-;lilI t 1 a Judgnlcit if the I.iilcd Stiic (C'iurt of Appealls tInforcig all()rder of thec Natiotnal I ihbor Rclat,,s tti ard " I)FCISI()NS ()F NA II()NAI. .AH()R RIL.A''IO()NS BO)ARDAPPENDIXNo I it To EMPiI OY IiSPOSII I) BY ORI)IR 01F lIIiNAiIONAI LABOR RII A TIONS BOARD)An Agency of the United States GovernmentWi Wil I NOt question our employees abouttheir union membership, sympathies, or activities.WI: WIt I NOI threaten our employees with eco-nomic reprisals if they join or give support to aunion.Wl. Wit.I NOT in any like or related manner in-terfere with, restrain, or coerce employees in theexercise of the rights guaranteed them by Section 7of the Act.SAFI-TY LINIE, INC.4h4